Title: John Adams to Abigail Adams, 5 January 1799
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Phil. Jan. 5. 1799
          
          Three Vessells have arrived from Hambourg Since Thomas was there. The inclosed will shew you that he chose the Alexander Hamilton of New York. By this means he will escape the Dangers of our Massachusetts Bay; and I hope soon to hear of his Arrival.
          The General Officers nominated Smith for the command of a Regiment— I nominated him to the senate who, after a warm opposition and a day or two’s debate consented to his Appointment. His Pride is capable of stooping very low, or he would not have consented to be nominated. Let him run for Luck. All the Actions of my Life and all the Conduct of my Children have not yet disgraced me so much as this Man. His Pay will not feed his Dogs: and his Dogs must be fed if his Children starve. What a Folly! Yet he is brave and capable as an officer: and faithful to his Country as I believe, tho no Politician.
          
            J. A
          
        